DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 04/25/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-4, 6-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-4 and 6-11, the prior art discloses an apparatus as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an apparatus comprising a fastener coupled with the second side of the vapor chamber that is to couple with the heat source, wherein the fastener applies a force to push the second side of the vapor chamber against the heat source and deforms the second side of the vapor chamber at least partially to match a shape of the heat source.
Re claims 12-14 and 16-17, the prior art discloses a package as generally recited in independent claim 12 (see for example previous claim 12 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package comprising a fastener coupled with the second side of the vapor chamber and with the heat source, wherein the fastener applies a force to push the second side of the vapor chamber against the heat source to deform the second side of the vapor chamber.
Re claims 18-20, the prior art discloses a method as generally recited in independent claim 18 (see for example previous claim 18 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein the compressible mechanism includes at least one spring in a shape of an uppercase omega symbol.
Re claim 21, the prior art discloses an apparatus as generally recited in independent claim 21 (see for example previous claim 1 rejection as for all the limitations common to claims 1 and 21). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an apparatus wherein the compressible mechanism includes at least one spring in a shape of an uppercase omega symbol, and wherein the at least one spring moderates the deformation of the second side. 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899